                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO
                                      ALBUQUERQUE DIVISION

 In re:                                            §       Case No. 17-10498-J7
                                                   §
 KATHRYN RAMONA ESQUIBEL                           §
                                                   §
                                                   §
                                   Debtor(s)       §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Yvette J.
Gonzales, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          333 Lomas Blvd. NW, Suite 360, Albuquerque, NM 87102

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Date Mailed:       02/03/2021                          By: /s/ Yvette J. Gonzales
                                                           Trustee
Yvette J. Gonzales
P. O. Box 1037
Placitas, NM 87043

Phone: (505) 771-0700
Fax: (505) 771-0621




UST Form 101-7-NFR (10/1/2010)
Case 17-10498-j7            Doc 159     Filed 02/03/21   Entered 02/03/21 08:32:24 Page 1 of 4
                                     UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW MEXICO
                                          ALBUQUERQUE DIVISION

    In re:                                                              §           Case No. 17-10498-J7
                                                                        §
    KATHRYN RAMONA ESQUIBEL                                             §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                   $90,500.00
             and approved disbursements of                                                                                        $46,961.20
             leaving a balance on hand of1:                                                                                       $43,538.80


             Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                          $43,538.80

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
Yvette J. Gonzales, Trustee Fees                                                    $7,769.15                       $0.00             $7,769.15
Yvette J. Gonzales, Trustee Expenses                                                   $651.43                      $0.00                $651.43
Askew & White LLC, Attorney for Trustee Fees                                      $41,035.65               $41,035.65                           $0.00
Askew & White LLC, Attorney for Trustee                                             $2,541.75                $2,541.75                          $0.00
Expenses
Steven W. Johnson, Accountant for Trustee Fees                                         $910.33                      $0.00                $910.33
United States Bankruptcy Court, Clerk of the                                           $350.00                  $350.00                         $0.00
Court Costs
Other: Appraisal, Other Professional Fees                                              $300.00                  $300.00                         $0.00
Other: Flood cert, Other Professional Fees                                                 $6.00                    $6.00                       $0.00
Other: Pest inspection, Other Professional Fees                                          $54.19                   $54.19                        $0.00


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
Case 17-10498-j7                   Doc 159           Filed 02/03/21              Entered 02/03/21 08:32:24 Page 2 of 4
Other: Survey, Other Professional Fees                       $352.42           $352.42         $0.00


                    Total to be paid for chapter 7 administrative expenses:               $9,330.91
                                                       Remaining balance:                $34,207.89

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                   $0.00
                                                       Remaining balance:                $34,207.89

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                        Total to be paid to priority claims:                  $0.00
                                                       Remaining balance:                $34,207.89

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $36,151.15 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 94.6 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim        Proposed
No.                                                        of Claim      Payments to        Amount
                                                                               Date
           1 Discover Bank                                 $4,323.15             $0.00     $4,090.77
           2 Quantum3 Group LLC as agent for                 $252.98             $0.00      $239.38
           3 BBVA Compass                                  $5,854.94             $0.00     $5,540.21
           4 Cavalry Spv I, LLC                            $1,654.54             $0.00     $1,565.60
           8 Martin Lopez III, PC                         $24,065.54             $0.00   $22,771.93


                       Total to be paid to timely general unsecured claims:              $34,207.89
UST Form 101-7-NFR (10/1/2010)
Case 17-10498-j7            Doc 159    Filed 02/03/21    Entered 02/03/21 08:32:24 Page 3 of 4
                                                        Remaining balance:                           $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                         $0.00
                                                        Remaining balance:                           $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                  Total to be paid for subordinated claims:                          $0.00
                                                        Remaining balance:                           $0.00




                                          Prepared By: /s/ Yvette J. Gonzales
                                                       Trustee

Yvette J. Gonzales
P. O. Box 1037
Placitas, NM 87043

Phone: (505) 771-0700
Fax: (505) 771-0621



STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
Case 17-10498-j7            Doc 159    Filed 02/03/21      Entered 02/03/21 08:32:24 Page 4 of 4
